Citation Nr: 1312613	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  04-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the regional office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for PTSD.

The Board has not only reviewed the Veteran's physical claims file but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The case was previously before the Board in June 2008 and May 2012 and on both occasions this issue was remanded for additional development.  Unfortunately, the Board finds this issue must be remanded again for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran alleges that he suffers from PTSD due to the following traumatic events during his service: 1) Several members of the Veteran's unit were killed when an armored personnel carrier went over the edge of a cliff at White Sands, New Mexico; 2) The Veteran observed a jet crash during training exercises in the summer of 1975 outside of El Paso, Texas, and during this two week period 23 people died; and 3) The Veteran was the first person on the scene of a car wreck which killed two civilian Germans on the Autobahn in Germany in 1975.

The Board notes that the RO has already made several attempts to verify the Veteran's alleged stressors throughout the period on appeal.  Specifically, the RO requested from the U.S. Army and Joint Services Records Research Center (JSRRC) any records corroborating the first of the Veteran's alleged stressors, military vehicle driving off a cliff, in July 2011.  The JSRRC responded they were not able to find any record regarding an alleged vehicle driving off a cliff during the dates specified, but suggested the RO check for records with the United States Crime Records Center (USCRC).  The RO contacted the USCRC, however received a negative response in July 2011.  In October 2011 the RO informed the Veteran of their inability to find records corroborating this event, and requested the Veteran submit any such records in his custody.  This letter also provided examples of acceptable corroborating evidence for the Veteran, however he never responded.  As such, the Board finds the RO has taken reasonable efforts to corroborate the Veteran's first asserted stressor, but no corroboration has been found.

In regards to the second stressor, the Board finds additional development is required.  In a May 2012 decision the Board found that the RO failed to conduct a search regarding corroborating evidence related to the alleged jet crash in the summer of 1975, and remanded this issue for such development.  In June 2012 the RO requested the JSRRC conduct a search for information corroborating the Veteran's alleged stressors, specifically including a jet crash in White Sands during the referenced time period.  The RO repeated this request again in August 2012.  In November 2012 the JSRRC responded and stated no information was found relating to a military jet crash during the period at question.  The JSRRC again suggested there may be a criminal investigation filed on the requested incidents, and suggested the RO contact the USCRC.  In November 2012 the RO made a formal finding of lack of information required to corroborate the stressors associated with the Veteran's claim.  In this finding the RO noted that a request to the USCRC has previously been conducted in July 2011 and a negative response was received.

However, the Board notes that at no point did the RO specifically request records of the alleged 1975 jet crash from the USCRC.  The RO seems to suggest the negative response from the previous USCRC request in July 2011 includes a negative response for records regarding the jet crash.  However, the July 2011 request to the USCRC specifically sought records related to an armored personnel carrier crash in White Sands, New Mexico, between late 1975 and early 1976.  A search this specific would not have included any records of a jet crash in the summer of 1975 in White Sands.  As such, the Board finds that no attempt has been made to locate the records of the alleged jet crash at the USCRC, as suggested by the JSRRC, and remand is required.

In addition, the Board also finds further development is needed regarding the Veteran's third alleged stressor, being the first person on the scene of a fatal civilian car wreck in Germany in 1975.  The record reveals the JSRRC was able to document that on October 20, 1975 two Germans were killed when their vehicle collided with a U.S. Army tank participating in the American Reforger training exercise.  The RO found further JSRRC investigation revealed the Veteran's unit was not in Germany on October 20, 1975 for the Reforger training exercise, but instead was located at Fort Bliss, Texas during that time.  However, the JSRRC's response was the unit files "do not have any information that would confirm or deny [the Veteran's unit's] participation in Reforger Training during October 1975."  Therefore, the results of the JSRRC search seem to provide no resolution to this matter.  

In his March 2012 hearing the Veteran testified that his unit was stationed at Fort Bliss, Texas in the fall of 1975, but they went to Germany for a 30 day period to participate in the 1975 Reforger exercise.  The Board's brief internet research regarding the 1975 Reforger 'Certain Trek' suggests the Veteran's unit may have participated in the training exercises which occurred in Germany in October of 1975.  As such, the Board finds remand is required to search for additional records regarding the participation of the Veteran's unit in the 1975 Reforger exercise.  Specifically, the Board requests a list of all units who participated in the Reforger 1975, as well as a copy of the Veteran's unit records from October and November of 1975.

Accordingly, the case is REMANDED for the following action:

1.  The RO should place a new request with the Director, United States Crime Records Center, seeking a copy of any documentation regarding the alleged jet crash outside of El Paso, Texas in the summer of 1975.  A copy of this request should be included in the record as well as any response from the USCRC, including any negative response.  

2.  The RO should also make additional attempts to seek any military records regarding the 1975 Reforger 'Certain Trek' from the appropriate records repository.  Specifically, the RO should seek a list of all United States military units who participated in this training exercise which occurred in Germany from October 14 to October 23, 1975.  The RO should document all development conducted, including a list of contacted repositories and any negative response.

3.  Any available unit records from the Veteran's unit, G Trp 2nd Squadron 3rd ACR, from October 1975 through November 1975, should be associated with the claims file and made available for the Board's review.

4.   If and only if a claimed in-service stressor is verified, the Veteran should be afforded a VA psychiatric examination for the purpose of determining if he meets the criteria for a current diagnosis of PTSD and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is casually linked to a verified in-service stressor?  The RO must inform the psychiatrist of the verified in-service stressor and forward the claims folder in its entirety to that psychiatrist for review.  


5.  After completion of the above, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


